Case 1:16-cv-09517-LAK-KHP Document 262-8 Filed 11/08/19 Page 1 of 9




                    EXHIBIT F
 Case 1:16-cv-09517-LAK-KHP Document 262-8 Filed 11/08/19 Page 2 of 9




                       EBER BROS. WINE & LIQUOR CORPORATION
                                   155 Paragon Drive
                               Rochester, Nerr York 14624


July 5, 2007



Mr. Tfayne Chaplin
Southern Wi:re   &   Spirits of America,Inc.
1600 NW 163'd Steet
Mlami, FL 33169

Re:   PW&S, LLC (dlblaPostiy Wine & Spirits) and Delaware Importers, LLC


DearMr. Chaplin:

This letter ysil[ srrru:rrarize our telephone conversations regarding the acquisition of PW&S, LLC
('Postiy") and Delaware Importers, LLC by Southem WinE & Spirits ofAmerica, lnc. (*SWS')
or oDe of its affiliated entities. Specifically, the parties agree as follows:


       I       Simultaneously withthe execution of this lettEr, SWS wi[ $ant a limited
               guaranty to General Transportation Services, Ine. ('GTS") in accordance with the
               terms and conditions of the guaranty agreement annexed hereto (the "Guaranty").
               The guaranty will be limited to $1.5 million and can be terminated at any time by
               either SWS or Eber Bros. Wine & Liquor Corporation ("EBWLC') by the
               delivery of $1.5 million to legal counsel for GTS, which sum will be held in
               escrow by said counsel.

               The parties hereto hereby acknowledge and agree that, to the extent SWS pays
               GTS any monies under the Guaranty, whether due to a claim made by GTS under
               the Guaranty or the placement of firnds into escrow by SWS in accordance with
               the terms and oonditions of said Guaranty, all amounts so paid by SWS shall be
               repaid to SWS by EBWLC and/or Eber Acquisition. In connection therewittr, the
               amounts due EBWLC and/or Eber Acquisition under any paragraph of this leffer
               agreement shall be reduced on a dollar-for-dollar basis uutil all such sums have
               been repaid to SWS.

      2.       EBTVLC hereby grants SWS an option (the '?ostiy CaII Optiod') to purchase all
               of the assets of Postiy (it being acknowledged and agreed that SWS shall
               assume no liabilities of Postiy other than the assumption of the of;Ece lease
               currently used in the operations of the Postiy business and the assumption of the
               employnent agreement with Donald E. Postiy, which employment agreement
               terminates on December 3L,200n.




                                                                           EB-00000008
    Case 1:16-cv-09517-LAK-KHP Document 262-8 Filed 11/08/19 Page 3 of 9



' Mr. Wayne Chaplin
  July 5, 2007
 Page2




                  EBWLC hereby represents and warrants thal except for tbe obligations due
                  Donald E. Postiy underthe above-referenced employment agreement no other
                  suns are due Donald E. Postiy by Postiy.

                  In the event that SWS desires to exercise the Postiy Call Option, it shall give
                  written notice thereof to EBWLC on or before July 30,2007' Ia the event tlatttre
                  Postiy Call Option is exercised, the exercise price (all of which shall be due and
                  payable at the closing) shall be an amount equal to two (2) times the commission
                  revenue of Postiy for the tailing twelve month period ended June 30, 2007. So as
                 to avpid any confirsion or doubt, (r) the commission revenue wilt be decreased by
                 the amount of commission received during said twelve (12) month period from
                  suppliers that have teminated their relationship witb Postiy on or before the
                  closing date, (ii) the commission revenue to be included in the purchase price
                 calculation shall be limited to commissions eamed based on tbe number of cases
                 of product so14 and (iii) the commission reveuue will include that portion of total
                 rbvenue characterized on the Income Statement of Postiy as "Revenue- Msc." to
                 the extent that EBWLC can veriff to the reasonable satisfaction of SWS that such
                 revenue is actr:al revenue and not simply a reimbursement of expenses. In any
                 e'i'en! in the event that SWS exercises the Postiy Call Option, the transaction shall
                 be oonsummated in accordance with the terms and conditions of a purchase
                 agreement tc be agreed upon by &e parties, and eacb of the parties hereto will use
                 their respeotive best efforts to consunmate the tuansaction on or before July 31,
                 2007.

             5   In addition to the foregoing, on or before July 31',2007, SWS agrees to (i) pay
                 EBWLC and/or Eber Bros. Acquisition Corp., aNew York corporation and
                 wholly-owned subsidiary of EBWLC ('oEber Acquisition')n an amount equal to
                 $8.0 million, (ii) enter into a five (5) year consulting agreement with Lester Eber
                 pursuant to vihich Mr. Eber will perform oertain oonsulting services for Southem
                 Wine & Spirits of UpstateNewYorlg Inc. in exchange for apayment of $600,000
                 per year, and (iii) loan EBWLC an amount equal to $3.0 million (the "Loan").
                 The Loan will accrue interest at the prime rate as published inThe Wall Street
                 Journal, will be due and payable on December 3L,2007; provided, however, that
                  all amounts due under the Loau will be accelerated and due and payable upon
                 receipt by EBWLC or any of its afEliates of the proceeds from the first to occur
                 of (aa) the sale of Eber Acquisition's fiffy percent (50%) interest in Delaware
                 Importers, LLC, and (bb) the sale of any oumership interest and/or sale of all or
                 substantially all of the assets of Eber-Connecticuf LLC or Eber-R-hode Islan4
                 LLC, and will be collateralized by a pledge of all of Eber Acquisition's rights to
                 the profits and/or other distributions of Delaware Importers, LLC. In connection
                 with the foregoing Eber Acquisition and EBWLC hereby represent and wanant
                 that Eber Acquisition owns a fiffy percent (50%) interest in Delaware Importers,


13478287t517.4




                                                                              EB-00000009
 Case 1:16-cv-09517-LAK-KHP Document 262-8 Filed 11/08/19 Page 4 of 9




Mr. Wayne Chaplin
Iuly 5,2007
Page 3




              LLC, and tbat the foregoing pledge represents a pledge of all profits and/or
              distibutions resulting from its ovmership of said ffipercent (50%) interesl

               At tbe closing of the transactions described in ttre preceding paragrapb, (i) Eber
               Acquisition shall assign its "ROED Call OptioD,'o as defined below, to SWS, (ii)
               Eber Acquisition will grant SWS an option (the'Delaware Call Option") to
              pruchase the fiffy percent (50%) interest of Delaware Importers, LLC owned by
               Eber Acquisition on the terms and conditions described in paragraph 4 below, (iD
              Eber Bros. Wine & Liquor Mefro, Inc. ('Bber Metro") will grant SWS a right of
              first refirsal with respect to the sale of any equity interest in, or the sale of all or
               substantially all of the assets of, Eber-Copnecticut" LLC andlot Eber-Rhode
              Island, LLC in each of Eber-Connecticut LLC and Eber-Rhode Island' LLC in
              accordance with the terms and oonditiops described in paragraph 5 below, (iv) the
              parties shall execute and file a joint stipulation of dismissal with prejudioe
              regarding the litigation between the parties currently pending in the Supreme
              Cogrt ofNew York, County of Monroe (the "Litigation'), and (vi) in connection
              witb the dismissal of tbe Litigation, each of the parties, and Mr. Eber individually,
              sball execute general releases in favor of the other, and all related entities and
              individuals named as parties in the litigation (to the extend said individuals also
              execute a general release in favor of EBWLC and Mr. Eber) for all matters, only
              excluding tle obligations relating to the transactions contemplated under this
              letter. For purposes of this letter agreement the term "ROED Call Option" means
              the option previously granted to Eber Acquisition enabling it to acquire the fifry
              percent (50%) ownership interest in Delaware lmporters, LLC owned by ROED
              Transition Company, lnc. in accordance with the terms and conditions of that
              certain Amended aud Restated Purchase Agreement dated as of August 26,2002,
              and tbat sertain Amended and Restated Limited Liability Company Agreement of
              Delaware [nporters, LLC. A copy of the Purchase Agreement and the Limited
              Liability Company Agreement are a'''''exed hereto as Exhi-iit B and Exhibit C.
              respectively.


         4.   The terms of the Delaware Call Option would be as follows. In the event that
              SWS desires to exercise the Delaware Call Optiou, it shall give written notice '
              thereof to Eber Acquisition on or before August 3l , 2007 . In the event that the
              Delaware Call Option is exercised, tbe exercise price (all of which shall be due
              and payable at the closing) shail be an amount equal to (a) fifty percent (50%) of
              the sum of (i) two (2) times the gross profit of Delaware Impoders, LLC relating
              to all product of "Current Suppliers," as defined below, distributed by Delaware
              Importers, LLC during the twelve (12) month period ending on the last day of the
              month that is two (2) months immediately preceding the closing date, and (ii) the.
              net tangible asset value (including casb, cash equivalents and accounts receivable)
              of Delaware Importers, LLC as of the last day of the monththat is fwo (2) months




                                                                              E8-00000010
 Case 1:16-cv-09517-LAK-KHP Document 262-8 Filed 11/08/19 Page 5 of 9




Mr. Wayne Chaplin
Jraly 5,2007
Paee4




            immediately preceding the closing date, minus (b) $4.0 million So as to avoid
             any confusion or doub! any amounts due and owing ROED Transition Company,
            Iac. in connectionwith the exercise of tbe ROED Call Option (or the exercise by
            ROED Transition Company, Inc. of the exercise of its "puf'option) shall notbe
             included inthe calculation of the net tangible asset value of Delaware Importers,
            LLC. [a the event that the Delaware Call Option is exercised, the transaction will
            be consummated pursuant to the terms and oonditions of an agreement to be
            agreed upon by the parties and the closing would occur within five (5) business
            days after all regulatory approvals are obtained- Each ofthe parties agree to use
            their respeotive best efforts to provide all information needed to obtain regulatory
            approval an4 if at all possihle, to sonsunmate tbe frarsaotion on or before
            September 30,2007.In the event that SWS does not elect to exercise the
            Delaware Call Option on orbefore August 3l,20}7,the option shall terminate
            and be of no further force of effect provided" however, that in such an event, (a)
            Eber Acquisition would grant SWS an option to purchase its remaining interest in
            Delaware Inporters, LLC ataay time after January l, 2010 for an amount (the
            o'subsequent Exercise Price') equal to fifty percent (50%) of the srtm of (i) two
            (2) times the gross profit of Delaware ftnporterso LLC relating to all product of
            Current Suppliers dishibuted by Delaware Importers, LLC during the twelve (12)
            month period ending on the last day of the month that is two (2) months
            immediately preceding the closi:ag of the tansaction contemplatedby the exercise
            of said option by SWS and (ii) the net taagible asset value (inoluding cas\ casb
            equivalents and accounts receivable) of the Delaware Importers, LLC as of the
            last day ofthe month that is t'wo (2) months immediately preceding said closiag
            date, and O) SWS would grant Eber Acquisition an option to sell its remnining
            interest i:r Delaware Importers, LLC to SWS at any time after January 1, 2010 for
            an amount equal to the Subsequent Exercise Price. In either event all of the
            Subsequent Purohase Price would be due and payable at the closing.

            For purposes of this letter, the term "Current Suppliers" shall meaa those
            suppliers that have not terminated their relationship with Delaware TmForters,
            LLC as of the closing date in question.

            In connection with the foregoing, EBWLC and Eber Acquisition hereby represent
            and warrant that, (i) other than amounts due ROED Transition Compaay, loc. ia
            connection with the exercise of the ROED Call Option (or the exercise by ROED
            Transition Company, Ino. of its "puf'option), (ii) no otber arnounts will be due
            and owing ROED Transition Company, Inc. by SWS relating to the ownership
            interests of ROED Transition Company, lnc. in Delaware Importers, LLC, and
            (iii) upon the termination of the employment agreements (which" by their
            respective terms, will occr:r on the closing of the transaotions contemplated by the
            exercise of the ROED Call Option) between Delaware Importers, LLC and each




                                                                          E8-0000001   1
Case 1:16-cv-09517-LAK-KHP Document 262-8 Filed 11/08/19 Page 6 of 9




Iv{r. Wayne Chaplin
July 5, 2007
Page 5




              of Roger B. Hart and Edward J. Stegemeier, respeotively, no additional arnounts
              will be due and owing either of them.

              The parties hereto hereby acknowledge and agree that, upon exersise of the
              ROED Call Option, SWS will control the day'to-day operations and management
              of Delaware }nporters, LLC.

      5       The parties agree that all amounts paid to EBWLC, Eber Acquisition or Eber
              Meto in connection with the tansactions described above will, after the
              placement of $1.5 million in escrow in accordance with the provisions of
              paragraph .l above, be used to satisfy the acoount payable obligations owed by
              EBWLC and Eber-Metro, LLC to those former suppliers of EBWLC and/or Eber-
              Metro, LLC.

      6.      In recognition of the tim.e, expense and effort to be incurred by SWS and pursuant
              to the transactions oontemplated hereby, (i) EBWLC agtees on behalf of EBWLC
              and its affiliates tbat, for so long as S$/S has any rights under the Postiy Call
              Optioq EBWLC and its $ocklolders, members, directors, ofEcers, employees,
             representatives or agents will not direcfly or indirectly, initiate, soliciq negotiatq
              aweptor discuss with any third party any inquiry, proposal or offer relating to arl
             invesfuent in or a prcbase of tbe assets of Postiy or the pruchase of the
             ormership interests of Postiy, and (ii) EBWLC agrees on behalf of EBWLC and
             its affiliates tbat, for so long as S\MS has any rights under the Delaware Call
             Option, EBWLC and its stoctrfiolders, hembers, directorso officers, empioyees,
             representatives or agents will not, directly or iudirectly, initiate, solicig negotiate,
             accept or discuss with any third party any inquiry, proposal or offer relating to an
             investunent in or a pr.uchase of the assets of Delaware [mporters, LLC or the
             pruchase of the ownership interests of Delaware Importers, LLC.

      7      The temrs and conditions of this letter, including its existencq will remain
             confidential, subject to the Confidentiality Agreement, dated effective October 26,
             2006. Additionally, neither EBWLC, any of its affiliates, nor SWS or any of its
             affiliates, will disclose to anyone (otber than their respective attomeys,
             accountants, financial institutions and suppliers) their negotiations or any
             information coucerning the contemplated tansaction until agreed to by SWS.

      8.      A:ry and all oontroversies arising out of or relating to this letter agreement shall be
              resolved by final 6fl !fuding arbihation in accordance with the Commercial
              Arbihation Rules of the American Arbitration Association for complex cases, and
             judgment upon the award rendered by the Arbitrator may be entered in any court
             having jurisdiction thereof. Notrrithstanding arything to the contrary, the
              Commercial Arbituation Rules shall be modified as follows:




                                                                             E8-00000012
 Case 1:16-cv-09517-LAK-KHP Document 262-8 Filed 11/08/19 Page 7 of 9




Mr. Wayne Chaplin
July 5,2007
Page 6




               (a)     The place of bearing shall be Syracuse, New York.

               (b)     The arbitration shall be before a panel of tbree (3) arbitrators. EBWLC on
                       the one han4 and SWS on the otber hand, shall each select one (l)
                       arbitrator. Tbe t\^'o (2) arbitrators then seleoted" shall seleot the tlird 13'd)
                       arbitrator.

               (c)     The Arbitrators sball be govemed by the laws of the State of New Yorlc

               (d)     The Arbihators' award shall be made within thfuly (30) days after the
                       hearing.

               (e)    No parfy shall waive tbe right to arbitation

               (0     The Arbitators shall award all costs and attomeys' fees to the prevailing
                      party, inoluding reimbursement of the Arbitratorst fees.

               (e)    The parties intend to resolve all of their disputes as expeditiously as
                      possible in a single, binding arbibation Thus, if a dispute arises over tbis
                      letter agreement at the same time that there is a pending issue arising out
                      of or related to ary related documenf the Arbitators shall endeavor to
                      consolidate all disputes into a single arbitration prosssding unless the
                      postrue of the proceedings would make consolidation a manifestwaste of
                      party resources or would impose an undue hardship on one of the parties.

         9     The terrrs and conditions set forth in this letter agreement except to the extent
               expressly set forth herein, shall be binding on each bfthe parties bereto, their
               successors aud/or assigls.

         10.   EBWLC agrees to cooperate, and to cause its subsidiaries to cooperate, andto
               take atl steps necessary to cause Delaware lmporters, LLC (and any other limited
               liability company that S\MS aoquhes an interest in in accordance with the
               transactious contenrplated hereunder) to make an election under Section 754 of
               the Intemal Revenue Code of 1986, as amended (or similar election) so as to
               enable SWS to obtain a stepped up basis for ta:r purPoses.

                 IREMAINDER OF PAGE INTENTIONALLY LEFT BLANK




                                                                               E8-00000013
 Case 1:16-cv-09517-LAK-KHP Document 262-8 Filed 11/08/19 Page 8 of 9




Mr. WayneChaplin
July 5,2007
PageT




If you are in   agreenoent with the terms and conditions set forth in tlis letlor, please evidence yoru
                     agreement by sisring ftis letter in the space provided below.




 M*
Sinoereln



Lester Eber
President


Acoepted and agreed to this         day of July, 2007.
                               -
SOUTHERN WINE & SPruTS OF AMERICA INC.

By:
      Wa1,:re Chaplin, President and Chief Operating OfFcer




                                                                              EB-00000014
Case 1:16-cv-09517-LAK-KHP Document 262-8 Filed 11/08/19 Page 9 of 9




 Mr. Wayne Chaplin
 Jttly 5,2007
 PageT




 If you   are in agreement   with the terms and conditions   set forth in   tlis   letter, please evidenoe yoru
 agreement by signing this letter in the space provided below'


 Sincerely,




 Lester Eber
 President



 Accepted and agreed to this     {O^rof     July, 2007


 SOUTHERN WINE & SPIRITS OF AMERTCA, INC.


By:

          Le"- \ \stt ert
                     .               ES". t tsu\-., Cr'rt,




                                                                                         E8-0000001 5
